DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 4/5/2021:
Claims 1, 2, 6-13, 15-18, and 20 are pending in the current application.  Claims 1, 11, 12, and 20 are amended and Claims 3-5, 14, and 19 are cancelled.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
Allowable Subject Matter
3.	Claims 1, 2, 6-13, 15-18, and 20 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-3 and 5-17.
	Independent Claims 1 and 12 recite a leadtab assembly having a cutting prevention portion that prevents breakage of an electrode non-coating portion, wherein the cutting prevention portion includes an elastically deformable arched bending portion that deforms when electrodes expand and an insulation portion under the arched bending portion that adjusts an amount of elastic deformation of the arched bending portion, wherein the arched bending portion is formed integrally with the lead tab with thinner thickness and wider width than the leadtab.  Previously cited prior art does not describe such a structure, and there is no prior art that does described the claimed structure.   Therefore, the reference fails to teach or suggest the particulars .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729